internal_revenue_service number release date index number ------------------------- ---------------------- ----------------------------- ------------------------ - - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-107624-06 date date ------------------------- ------------ company ----------------------------------------------------------- state shareholders agreement a b dear ------------- ----------------------- ------------------------- ------------------------------------------------------------------------- this letter responds to a letter dated january submitted on behalf of facts company requesting a ruling under ' b d of the internal_revenue_code company was incorporated under the laws of state and filed an s_corporation_election effective for its taxable_year beginning a company its shareholders and its option holders entered into the shareholders agreement effective as of b sec_3 of the shareholders agreement contains provisions relating to minimum distributions to shareholders by company distributions under those provisions are made based on the shareholders’ varying interests in company’s income in the current or immediately preceding_taxable_year or earlier if such earlier year’s taxable_income is adjusted by company or the service varying interests distributions company’s varying interests distributions entail year-end and quarterly distributions that enable shareholders to make timely estimated and final tax_payments the distributions are plr-107624-06 made directly to the shareholders rather than to their respective taxing authorities on behalf of the shareholders in addition to varying interests distributions company declares dividends and makes pro_rata distributions to its shareholders based on the number of shares owned by the shareholders as of the record_date record_date distributions company’s record_date distributions are made in accordance with the corporate laws of state which provides that all shares of the same class are equal the shareholders agreement and applicable corporate laws of state constitute the governing provisions of company law sec_1361 provides that for purposes of the code the term s_corporation means with respect to the taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation that among other things does not have more than one class of stock accordingly s_corporations may not have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides in part that the determination whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides that a governing provision does not within the meaning of sec_1_1361-1 alter the rights to liquidation and distribution proceeds conferred by an s corporation’s stock merely because the governing provision provides that as a result of a change in stock ownership distributions in a taxable_year are to be plr-107624-06 made on the basis of the shareholders’ varying interests in the s corporation’s income in the current or immediately preceding_taxable_year if distributions pursuant to the provision are not made within a reasonable_time after the close of the taxable_year in which the varying interests occur the distribution may be recharacterized depending on the facts and circumstances but will not result in a second class of stock conclusion based solely on the facts submitted and the representations made we conclude that company’s governing provisions relating to varying interests distributions and to record_date distributions do not cause company to have more than one class of stock for purposes of sec_1361 except for the specific ruling above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding company's eligibility to be an s_corporation under a power_of_attorney on file with this office we are sending a copy of this letter to company’s authorized representative this ruling is directed only to the taxpayer who requested it according to ' k this ruling may not be used or cited as precedent sincerely s christine ellison chief branch office of associate chief_counsel passthroughs and special industries copy of this letter for ' purposes enclosure
